Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting Considerations:
U.S. Pat. No. 10,778,611:  U.S. Pat. No. 10,778,611 does not disclose the plurality of APIs and the creating a new call to a web services description language (WSDL) to a web service; both features in independent claims 21, 29, and 35 of the present Application.
U.S. Pat. No. 10,178,050:  U.S. Pat. No. 10,178,050 does not disclose the plurality of APIs and the creating a new call to a web services description language (WSDL) to a web service; both features in independent claims 21, 29, and 35 of the present Application.
U.S. Pat. No. 8,725,892:  U.S. Pat. No. 8,725,892 does not disclose the plurality of APIs and the creating a new call to a web services description language (WSDL) to a web service; both features in independent claims 21, 29, and 35 of the present Application.
U.S. Pat. No. 7,802,007:  U.S. Pat. No. 7,802,007 does not disclose the plurality of APIs and the creating a new call to a web services description language (WSDL) to a web service; both features in independent claims 21, 29, and 35 of the present Application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 21:
21.	A computer-implemented method for connecting applications, data and systems through integration by virtualizing access to data for exposure using application programming interfaces (APIs), the computer-implemented method comprising:
obtaining a configuration for a plurality of cloud-managed connectors provided by a host implemented using a server system comprising a hardware processor;
providing, using the configuration for the plurality of cloud-managed connectors, connections to a plurality of applications;
running, using the configuration for the plurality of cloud-managed connectors, application programming interface (API) operations associated with a plurality of APIs;
providing, to a computing device associated with a developer, management of the configuration, the management comprising one or more of:
configuring a new application connection,
browsing a list of available connectors, or
creating a new call to a web services description language (WSDL) web service;
obtaining, from a first one of the applications using a first one of the plurality of cloud-managed connectors, a request associated with retrieval of one or more data objects, the first connector configurable to communicate using a first format;
communicating the request to a second one of the applications using a second one of the plurality of cloud-managed connectors, the second connector configurable to communicate using a second format different from the first format;
obtaining, from the second application and using the second connector, a response associated with the retrieval of one or more data objects;
translating the response from the second format to the first format; and communicating the response to the first application using the first connector. 
Independent claim 29:
29.	A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause:
obtaining a configuration for a plurality of cloud-managed connectors provided by a host implemented using a server system comprising a hardware processor;
providing, using the configuration for the plurality of cloud-managed connectors, connections to a plurality of applications;
running, using the configuration for the plurality of cloud-managed connectors, application programming interface (API) operations associated with a plurality of APIs;
providing, to a computing device associated with a developer, management of the configuration, the management comprising one or more of:
configuring a new application connection,
browsing a list of available connectors, or
creating a new call to a web services description language (WSDL) web service;
obtaining, from a first one of the applications using a first one of the plurality of cloud-managed connectors, a request associated with retrieval of one or more data objects, the first connector configurable to communicate using a first format;
communicating the request to a second one of the applications using a second one of the plurality of cloud-managed connectors, the second connector configurable to communicate using a second format different from the first format;
obtaining, from the second application and using the second connector, a response associated with the retrieval of one or more data objects;
translating the response from the second format to the first format; and communicating the response to the first application using the first connector.

Independent claim 35:
35.	One or more servers comprising:
one or more processors configurable to cause:
obtaining a configuration for a plurality of cloud-managed connectors provided by a host implemented using a server system comprising a hardware processor;
providing, using the configuration for the plurality of cloud-managed connectors, connections to a plurality of applications;
running, using the configuration for the plurality of cloud-managed connectors, application programming interface (API) operations associated with a plurality of APIs;
providing, to a computing device associated with a developer, management of the configuration, the management comprising one or more of:
configuring a new application connection,
browsing a list of available connectors, or
creating a new call to a web services description language (WSDL) web service;
obtaining, from a first one of the applications using a first one of the plurality of cloud-managed connectors, a request associated with retrieval of one or more data objects, the first connector configurable to communicate using a first format;
communicating the request to a second one of the applications using a second one of the plurality of cloud-managed connectors, the second connector configurable to communicate using a second format different from the first format;
obtaining, from the second application and using the second connector, a response associated with the retrieval of one or more data objects;
translating the response from the second format to the first format; and
communicating the response to the first application using the first connector.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/